Citation Nr: 0922634	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 to February 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) which continued a 10 
percent rating for bilateral hearing loss.

The Veteran's representative appears to raising claims of 
increased ratings for the Veteran's tinnitus and otitis 
media, and entitlement to service connection for a vestibular 
disorder.  Those matters are referred to the RO for 
clarification and any appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The current claim for increase was received in February 2007.   
The 10 percent rating currently assigned has been in effect 
since 1991.  Prior to 1964 hearing related disability was 
rated as high as 40 percent.  The Veteran has also 
established service connection for tinnitus and for chronic 
otitis media, each separately rated 10 percent (and not 
currently at issue).  

The Veteran's claim has been denied to date essentially based 
on a finding that the evidence is insufficient to rate the 
service connected hearing loss disability.  VA audiologists 
have certified that it has not been possible to obtain 
accurate findings of the Veteran's hearing acuity, either by 
puretone thresholds or by speech discrimination testing.  A 
private audiologist has indicated that she found the Veteran 
to have 16 percent discrimination in one ear and 8 percent 
discrimination in the other.  The record shows that the 
Veteran has been receiving treatment for his hearing loss 
(fitted and re-fitted for hearing aids).  

The Veteran's representative has requested that the Veteran 
be re-examined.  Given that the current medical evidence does 
not present an adequate basis for rating the hearing loss 
disability, the Board finds that a further medical 
evaluation/guidance by a professional with a higher level of 
expertise is necessary.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for hearing 
loss since February 2006 (to include 
evaluations for purposes of detemining 
advisability of/need for assistive 
devices/hearing aids), and/to provide the 
releases necessary for VA to secure any 
private records of such treatment or 
evaluation.  The RO should secure for the 
record copies of the complete records of 
all such treatment and evaluation from all 
identified sources.

2.  The RO should then arrange for the 
Veteran to be examined by an otologist to 
determine the severity of his service 
connected hearing loss.  The Veteran's 
claims file (to include this remand) must 
be reviewed by the examining physician in 
conjunction with the examination.  
Audiometry should be conducted in 
conjunction with the examination.  The 
examiner should certify those findings 
that provide the best estimate of the 
Veteran's hearing acuity.  

If the results of audiometry are deemed 
unreliable, (or no findings can be 
determined), the examining physician 
should provide an explanation for the 
inadequate or unreliable results (i.e., 
are they due to the Veteran's 
noncompliance or inablility to participate 
in the testing or due to inadequacy of 
testing methods).  The examiner should 
further indicate whether there is any 
other testing available to obtain a more 
accurate assessment of the Veteran's 
hearing acuity and if so (if feasible, if 
not please explain why not) arrange for 
such testing, then extrapolate those 
findings (to any extent possible) into the 
schedular criteria for rating hearing loss 
disabilities (i.e., puretone thresholds 
and discrimination).  

Finally, the examiner should comment on 
the impact the Veteran's bilateral hearing 
loss disability would be expected to have 
on his ability to function in occupational 
settings and in everyday activities.   

The examiner should provide a detailed 
rationale for all opinions rendered, to 
include specific comment on the 
observation in the record that the basis 
for the Veteran's hearing loss is non-
organic .

3.  The RO should then re-adjudicate the 
claim (to include, if indicated, 
consideration whether referral for 
extraschedular consideration is 
indicated).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).



 
